Citation Nr: 1817400	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-28 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD) prior to August 16, 2012, in excess of 30 percent from August 16, 2012 through March 15, 2017, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

FINDINGS OF FACT

1. The Veteran's Type 2 diabetes mellitus does not require insulin, a restricted diet and regulation of activities.

2.  Prior to August 16, 2012, the Veteran's CAD was not productive of acute congestive heart failure in the past year or workload greater than 5 metabolic equivalents (METs) but not greater than 7 METs. 

3.  From August 16, 2012 to March 15, 2017, the Veteran's CAD was not productive of acute congestive heart failure in the past year, workload greater than 3 metabolic equivalents (METs) but not greater than 5 METs or left ventricular dysfunction with a left ejection fraction of 30 to 50 percent.

4.  From March 15, 2017, the Veteran's CAD is not productive of chronic congestive heart failure, workload of 3 METs or less or left ventricular dysfunction with a left ejection fraction of less than 30 percent.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).

2.  Prior to August 16, 2012, the criteria for an evaluation in excess of 10 percent for CAD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

3.  From August 16, 2012 to March 15, 2017, the criteria for an evaluation in excess of 30 percent for CAD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

4.  From March 15, 2017, the criteria for an evaluation in excess of 60 percent for CAD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds the duties to notify and assist have been met.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Where, as here (concerning the CAD claim), the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating." See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A.  Higher evaluation for diabetes mellitus, type II

The Veteran contends that he is entitled to an evaluation higher than 20 percent for his diabetes mellitus, type II due to how often he takes insulin (three times a day), his diet, and "regulating activities."  See June 2016 substantive appeal (VA Form 9). 

The Veteran's diabetes mellitus is rated according to the provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 7913:  
A higher 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  
An even higher 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  
The maximum, total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The rating criteria for diabetes are successive.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  Successive criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

Although VA regulations under 38 C.F.R. §§ 4.7, 4.21 generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, those regulations do not apply where the rating schedule establishes successive criteria.  

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. at 363.  Medical evidence is required to support this criterion; a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id. at 364.  

In August 2012, the Veteran had a Diabetes Mellitus DBQ Exam.  The examiner assessed that the Veteran's symptoms were managed by a restricted diet, an oral hypoglycemic agent, and a daily insulin injection.  However, the examiner also assessed that the Veteran's treatment plan did not require regulation of his activities to manage his diabetes mellitus, type II.  

The Veteran then had a Diabetes Mellitus DBQ examination in March 2017.  The examiner assessed the Veteran's medical history as showing treatment included a managed restricted diet and insulin.  However, the examiner did not find that the Veteran's diabetes required regulation of the Veteran's activities.

The Veteran most recently had a Diabetes Mellitus DBQ Examination in December 2017.  At this point, the examiner found the Veteran's diabetes was managed by more than one insulin injection per day and included regulation of activities.  However, the examiner also found the Veteran's diabetes did not require restriction of diet.

For emphasis, the Board finds that at no point during his appeal did the Veteran's diabetes manifest all three elements for a higher 40 percent rating for diabetes:  insulin, restricted diet, and regulation of activities.  The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must all be met to warrant the increase in the rating requirements of a 40 percent rating are conjunctive.  See Camacho, supra.  Therefore the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See Hart, supra.  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted during the entire appeal period.

i.  Diabetic Retinopathy

The Board acknowledges that the Veteran has developed bilateral diabetic retinopathy as a result of his diabetes.  As a 100 percent rating for the service-connected diabetes is not warranted, this additional complication has been evaluated by the Board separately.  However, at this time the Veteran's bilateral diabetic retinopathy remains noncompensable.  See December 2017 Eye Conditions DBQ Exam.  As mentioned above, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

38 C.F.R. § 4.79 (diseases of the eye), DC 6006 is applicable to retinopathy or maculopathy and provides for ratings under the general rating formula for DCs 6000 through 6009.  The criteria call for evaluation on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.

With respect to loss of visual impairment, visual acuity is determined based on corrected distant vision with a 10 percent rating assigned for vision in one eye of 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye.  A 20 percent rating is assigned for vision of 20/70 in one eye and 20/50 in the other eye; or, 20/100 in one eye and 20/50 in the other eye; or, 20/200 in one eye and 20/40 in the other eye; or, vision of 15/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.79, DCs 6065-6066.

With respect to incapacitating episodes, incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during a 12-month period warrant a 10 percent rating.

The Veteran underwent VA examinations in March 2017 and December 2017.  During both examinations visual acuity corrected distance was 20/40 or better bilaterally.  In both exams, the VA examiners indicated that there was no loss of visual fields.  VA treatment records have been reviewed but do not provide visual acuity tests based on corrected distant vision. 

As noted above, with respect to impairment of visual acuity, a compensable rating is warranted where corrected distant visual acuity is 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye.  However, given that both VA examinations document corrected distant vision of 20/40 or greater in both eyes, a higher rating is not warranted on this basis.  Further, there is no evidence of loss of visual field.  

In addition, incapacitating episodes related to the Veteran's diabetic retinopathy were not shown at the time of the examinations and have not been alleged to have occurred. 

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's diabetic retinopathy is not shown to involve any other factor that would warrant a compensable evaluation of the disability under any other provisions of the rating schedule.  

B.  Increased Ratings for Coronary Artery Disease

In its May 2011 rating decision, the RO awarded service connection for the Veteran's coronary artery disease, and assigned an initial rating of 10 percent, effective August 31, 2010.  During the pendency of the coronary artery disease claim (CAD), the RO's August 2013 rating decision increased his disability rating to 30 percent, effective August 16, 2012.  The RO's May 2017 rating decision then increased the diabetes rating to 60 percent, effective March 15, 2017.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The Veteran's CAD is currently assigned a rating under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this Diagnostic Code, a 30 percent rating is warranted for a history of myocardial infarction resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is warranted for a history of myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is warranted for a history of myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

i.  Before August 16, 2012

In March 2010, the Veteran had a cardiology consultation with a private physician. During the exam, the Veteran stated that the night before he felt like his "heart was beating out of his chest."  A review of his systems showed that while the Veteran was positive for palpitations, he did not have any chest pain.  His heart was at a normal rate with normal sounds.  His left ventricle was noted to be normal in size with an ejection fraction between 55 percent and 65 percent.  A summary of the consultation showed everything was essentially normal.  See March 2010 Private Cardiology Consultation. 

In June 2010, during a visit at a cardiology clinic, the Veteran thought he had a small stroke a few months ago.  See June 2010 Cardiology Clinic Note.  He complained of seldomly having twinges of pain in his chest with exertion.  He stated that a few days before the visit he had pain with fast-walking.  Id. 

In January 2011, the Veteran had a private examiner fill-out an Ischemic Heart Disease DBQ.  It was noted that the Veteran did not have congestive heart failure.  The examiner checked that the Veteran reported symptoms of dyspnea and angina, but there was no notation at which level of METs the Veteran displayed these symptoms.  The Veteran's left ventricular ejection fraction was noted to be 64 percent based on a test done in April 2010.  

The Veteran's symptoms before August 16, 2012 most nearly contemplate a 10 percent rating.  There is no indication from the evidence that a workload of greater than 5 METs but not greater than 7 METs caused the Veteran dyspnea, fatigue, angina, dizziness, or syncope.  Nor was there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

ii.  From August 16, 2012 to March 15, 2017

The Veteran underwent an Ischemic Heart Disease DBQ Examination in August 2012.  An exercise test was not conducted because it was not required as part of the Veteran's treatment plan, but an interview-based METS test was conducted.   Based on the Veteran's responses, at more than 5 METs but no greater than 7 METs the Veteran felt dyspnea and angina.  His left ventricular ejection fraction was 64 percent, according to a nuclear stress test done April 2010.

At the time of this examination, there was no evidence of congestive heart failure within the past year.  The Veteran's responses of dyspnea and angina were displayed at MET's more similar to a 30 percent rating, greater than 5 MET's but no more than 7 MET's; versus a 60 percent rating, greater than 3 METs but no greater than 5 MET's.  The Veteran's left ventricular dysfunction of 64 percent was not between the range of 30 percent and 50 percent, as required for a higher 60 percent disability rating. 

iii.  March 15, 2017

In March 2017, the Veteran had a DBQ Heart Condition examination.  An exercise stress test was not performed on the Veteran because exercise stress testing was not required as part of the Veteran's current treatment plan and testing could have caused significant risk.  However, an interview-based METS test was conducted.  At more than 3 METs but no greater than 5 METs the Veteran reported that he experienced fatigue and angina.  The Veteran's condition required continuous medication to control his symptoms, including Aspirin, Clopidorgrel, and Isosorbide Mononitrate.  The Veteran had no evidence of a myocardial infarction or congestive heart failure.  His echocardiogram showed that his left ventricular ejection fraction was between 60 percent and 65 percent.  

The Veteran's symptoms at the March 2017 exam most nearly contemplated a 60 percent rating.  At this examination, the Veteran had not had any episodes of acute congestive heart failure in the last year or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  However, his symptoms of fatigue and angina were shown at more than 3 METs but no more than 5 METs, which entitled him to a 60 percent rating. 

The Veteran also had a December 2017 Heart Conditions C&P examination.  An exercise stress test was not performed because the testing was not required as part of the Veteran's current treatment plan and the test would be significantly risky.  See December 2017 Heart Conditions DBQ.  Instead, an interview-based METS test was conducted.  The Veteran reported a workload of greater than 3 METs but no more than 5 METs resulted in symptoms of dyspnea, fatigue, and angina.  There were no signs of congestive heart failure shown in the past 12 months, his left ventricular fraction was over 30 percent and his symptoms of dyspnea, fatigue and angina were shown at over 3 METs.  Therefore, his symptoms continued to not warrant the total, maximum rating of 100 percent.

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  For instance, the Veteran's diabetes manifests in symptoms of insulin shots, restricted diet and regulation of activities, that are neither unusual nor exceptional.  Rather, these diabetes symptoms are all expressly contemplated under 38 C.F.R. § 4.119 (endocrine system), DC 7913.  Further, the Veteran's CAD primarily manifests in symptoms of dyspnea, fatigue and angina that are neither unusual nor exceptional.  In fact, his CAD symptoms and manifestations are fully contemplated by the rating criteria under 38 C.F.R. § 4.104, DC 7005.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to an initial disability rating in excess of 10 percent for CAD prior to August 16, 2012, in excess of 30 percent from August 16, 2012 through March 15, 2017, and in excess of 60 percent thereafter is denied. 




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


